DETAILED ACTION

This Office action is in response to the amendment filed September 6, 2022.
Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim Objections
Claims 1-20 are objected to because of the following informalities:  claim 1, line 10 recites “candidates APIs” but appears as if it should recite “candidate APIs” (note the correction needed in the word “candidates” not “API” which has been corrected over the previous office action).  Claims 10 and 19 suffer from a similar deficiency and the dependent claims are objected to as depending from an objected to base claim. Claims 2, 11, and 20 recite the limitation “API’s” but there is no possessive use of API shown.  It appears as if it should recite “APIs” in the plural with no apostrophe.  Claims 3 and 12 are dependent claims objected to as depending from an objected to base claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Witkop (US 2016/0267153) in view of Bharti (US 2019/0317842). 

Regarding claim 1, Witkop discloses:
discovering a plurality of application programming interfaces (APIs) available to an organization (see at least fig 2, 210, discover internal and external APIs); 
receiving, via a configuration assistant and from a user, a request for a particular API having a particular requirement (see at least figure 7; paragraph 75, API page with a search input portion); 
presenting, via the configuration assistant and to the user, the subset of the candidate APIs; and receiving, from the user and via the configuration assistant, a selected API (see at least fig 7; paragraphs 75 and 76, user API search to search for APIs by name, category, etc, API webpage provides access to APIs via user interface)
However, Witkop does not explicitly disclose, but Bharti discloses:
performing a cognitive classification on the plurality of APIs to generate, for each of the plurality of APIs, an individual API data structure including API attribute information (see at least fig 7A, cognitive attribute based API classification of available APIs); 
identifying candidate APIs by generating an API interchangeability index using the individual API data structures and the particular requirement (see at least fig 7B, for a selected API determine weighted average benchmark confidence scores of other APIs in same class, compare the benchmark confidence score); 
performing auto-rationalization on the candidates APIs to identify a subset of the candidate APIs (see at least fig 7B; paragraph 56, cognitive feature based comparative benchmarking and value rationalization; paragraph 74, feature comparison and close API matches); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Witkop by adapting the teachings of Bharti to include machine learning or cognitive classification and rationalization techniques.  The combination allows for improved classification and identification of more appropriate and more relevant search results.  

Regarding claim 2, the rejection of claim 1 is incorporated.  However, Witkop does not explicitly disclose, but Bharti discloses:
wherein the API interchangeability index includes an API interchangeability score for each of the candidate APIs, mappings between the candidate API's, and a rationalization score for each of the candidate APIs (see at least paragraph 6, “The computer determines a benchmark confidence score for the target API based on feedback, reviews, and ratings. The computer compares the benchmark confidence score of the target API with the weighted average of benchmark scores. The computer updates an attribute-based API classification mapping based on the comparison”; paragraph 74, a feature comparison score)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Witkop and Bharti for the reasons listed above.

Regarding claim 3, the rejection of claim 2 is incorporated.  However, Witkop does not explicitly disclose, but Bharti discloses:
wherein the API interchangeability score for a particular API is generated based upon scores of similar APIs in a same domain, prior feedback for the particular API, and characteristics of the user (see at least paragraph 6, “The computer determines a benchmark confidence score for the target API based on feedback, reviews, and ratings”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Witkop and Bharti for the reasons listed above.

Regarding claim 4, the rejection of claim 1 is incorporated.  However, Witkop does not explicitly disclose, but Bharti discloses:
wherein the auto-rationalization includes identifying functionally-equivalent APIs (see at least paragraphs 51, 74)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Witkop and Bharti for the reasons listed above.

Regarding claim 5, the rejection of claim 1 is incorporated.  However, Witkop does not explicitly disclose, but Bharti discloses:
performing cognitive binding on the selected API (see at least paragraphs 55, 65)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Witkop and Bharti for the reasons listed above.

Regarding claim 6, the rejection of claim 1 is incorporated.  However, Witkop does not explicitly disclose, but Bharti discloses:
performing a simulation on the selected API (see at least paragraphs 52 and 74)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Witkop and Bharti for the reasons listed above.

Regarding claim 7, the rejection of claim 6 is incorporated.  However, Witkop does not explicitly disclose, but Bharti discloses:
wherein the API data structure for the selected API is updated based upon the simulation (see at least paragraph 52, self-adjusting API pricing thresholds)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Witkop and Bharti for the reasons listed above.

Regarding claim 8, the rejection of claim 6 is incorporated.  However, Witkop does not explicitly disclose, but Bharti discloses:
wherein the simulation is data based (see at least paragraph 74, test current versions of APIs with the trained data to determine a feature comparison score using supervised machine learning in an iterative process)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Witkop and Bharti for the reasons listed above.

Regarding claim 9, the rejection of claim 6 is incorporated.  However, Witkop does not explicitly disclose, but Bharti discloses:
wherein the simulation is event based (see at least paragraph 52, iteratively refine API pricing using benchmark confidence scores and re-price closest matching APIs to the target API based on dynamically varying weights. Illustrative embodiments dynamically vary weights based on input from a supervising user or subject matter expert. The supervising user or subject matter expert's input is based on historical API usage, feedback, reviews, ratings, and evolving domain corpus)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Witkop and Bharti for the reasons listed above.

Regarding claims 10-20, the scope of the instant claims does not differ substantially from that of claims 1-9.  Accordingly, claims 10-18 are rejected for the same reasons as claims 1-9, respectively, and claims 19 and 20 are rejected for the same reasons as claims 1 and 2, respectively.

Response to Arguments
Rejection of claims under §103:
Applicant’s arguments with respect to the claims have been fully considered but are not persuasive.  
Applicant asserts the prior art does not disclose identifying candidate APIs by generating an API interchangeability index.  Applicant states no candidate APIs are identified and other APIs in the same class are not selected by generating an interchangeability index.  Applicant also states the determining benchmark confidence score does not impact selecting other APIs.  Examiner respectfully disagrees.  Bharti discloses comparing reference APIs and target APIs where the reference APIs are in the same class (¶37) and generating a benchmark confidence score for each reference API based on a comparison of attributes or features (¶37) where the features include the set of functions or operations the API is capable of performing (¶38).  Bharti paragraph 35 discusses the API classification which includes attribute-based API classification mapping.  Therefore the prior art does disclose identifying candidate APIs by generating an API interchangeability index.
Applicant states the benchmark confidence score does not correspond to the API interchangeability index.  Applicant indicates this index is associated with interchangeability and the benchmark confidence score is described in the art as representing how closely a referenced API matches a target API based same or similar feature which is not the same thing as being interchangeable.  Examiner respectfully disagrees.  Bharti discloses in paragraph 37 that the benchmark confidence score represents how closely a referenced API matches a target API based same or similar features and in paragraph 36 details that the features of the API are the set of functions or operations that the API is capable of performing.  Paragraphs 51 and 53 also details the benchmark confidence scores benchmark an API based on APIs that are functionally similar.  Therefore the benchmark confidence score does correspond to the API interchangeability index. 
Applicant also asserts the prior art does not disclose performing auto-rationalization on the candidate APIs to identify a subset of the APIs.  Applicant states the rationalization step identifies functionally duplicate APIs and the value rationalization of the prior art is not the same.  Examiner respectfully disagrees.  Bharti paragraph 56 which sites cognitive features based comparative benchmarking which is discussed in paragraph 54 as using self-learning techniques.  The examined application’s specification ¶28 details the auto-rationalization can be finding functionally duplicate APIs using machine learning or self-learning processes and generally states it is a method of finding a subset of functionally duplicate APIs.  Bharti discloses cognitive or machine learning based comparison benchmarking and API classification (¶61).  Additionally see figure 5 where step 504 shows feature clustering and step 506 show fine tuning of the close API matches.  Therefore the prior art does disclose performing auto-rationalization on the candidate APIs to identify a subset of the APIs.
Applicant asserts the prior art does not disclose performing a simulation on the selected API.  Applicant states the citations provided discuss testing APIs the APIs tested are current versions of APIs and not the claimed selected APIs.  Examiner respectfully disagrees.  Paragraph 74 discusses utilizing machine learning to test current versions of APIs of an enterprises portfolio which would include a number of APIs including the selected APIs.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY L JORDAN whose telephone number is (571)270-5481.  The examiner can normally be reached on Monday, Tuesday, and Thursday 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough can be reached on (571) 272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLY L JORDAN/Examiner, Art Unit 2194                                                                                                                                                                                                        


/S. SOUGH/SPE, Art Unit 2192/2194